Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 10/22/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended the specification to overcome the issues raised in the previous Office action.  Additionally, Applicants have amended claims 11 and 20 to overcome the claim objections.  Claim 12 has been amended to overcome the claim objection.  Applicants have amended independent claim 1 to include the limitation that the two condensed rings which are bonded to the central atom are each selected from O, S or SiR4R5 and are different from each other.  This amendment overcomes the previously relied upon prior art rejection to Su et al. (CN-105154067).  The inventive compounds taught by Su et al. are required to have identical substituents on the two condensed rings which are bonded to each other via a sharing central atom.  No teaching or suggestion to employ different groups on these rings is provided by Su et al.  The 102(a)(1) prior art rejection to Chung et al. (US 2016/0035986) is withdrawn but Chung et al. is relied upon in an obviousness type rejection against some of the instantly filed claims as described below.  Applicants argue that one having ordinary skill in the art would not have found it obvious to choose different X1 variables in Formula 1.  Applicants argue that because both positions are labeled X1, one of ordinary skill in the art would understand that they must always be the same group.  However, this is an overly strict interpretation of variable X1.  The prior art often utilizes one variable which can be equal to more than one type of group.  As one of many examples, Stoessel (US 2016/0329507, already of record) teaches a compound of formula (1) (paragraph 0008) which has many instances of variable X.  However, Stoessel et al. allows for each variable X to be equal to CR1 or N.  The independent selection of two variables with identical variable labels is within the realm of obviousness for one having ordinary skill in the art.  Additionally, Chung et al. explicitly teaches compounds which have different X1 variables, such as compounds 391 and 392.  So the Chung et al. reference does not require this strict definition of what variables may correspond to the two X1 groups present in formula 1.  Further, Chung et al. includes embodiments where the central atom (variable X2 of Chung et al.) may be equal to Si.  
	Independent claim 14 was rejected by Chung et al. under 102(a)(1) in the previous Office action, but Chung et al. does not anticipate claim 14, instead, Chung et al. may be relied upon in an obviousness type rejection as described below.  This Office action is non-final since independent claim 14 has not been amended but the grounds of rejection have been modified. 

Claim Objections
	Claim 13 is objected to.  A canceled claim cannot have any text afterwards, even if the entirety of the text is lined through.  Applicants need to delete the text present in claim 13 in their subsequent response to overcome this objection.  
Claim 11 is objected to because it is of sufficiently poor quality that it is quite difficult to see the heteroatoms present in the rings as well as the compound labels.  Applicants should submit a clearly legible copy in their response to avoid any issues should this application pass to issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, variables R4 and R5 are not defined in claim 1, rendering the claim indefinite as the metes and bounds of this claim are unclear.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0035986).  This reference appears to share the patent family with EP-2980182, which is cited on Applicants information disclosure statement, filed on 5/3/19).
Claim 1: Chung et al. teaches condensed cyclic compounds and organic electroluminescent devices comprising the same.  The compounds adhere to general formula I as taught in the abstract.  In Formula 1, variable X1 is selected from oxygen and sulfur and variable X2 is selected from carbon, silicon, and germanium.  The compounds taught by Chung et al. are employed in organic electroluminescent devices, which are exemplified to include an anode, a hole transport region, an emission layer, an electron transport region, and a cathode.  The compounds of Formula 1 as taught by Chung et al. include those which are comprised of two condensed rings which are combined through a sharing central atoms selected from carbon, silicon, and germanium and wherein each condensed ring is part of a condensed ring system comprising three hexagonal rings as required by claim 1.  Additionally, the heteroatom present in the two spiro condensed rings (variable X1) is taught as being equal to O and S.  While Chung et al. does not exemplify compounds where one variable X1 is O and the other variable X1 is S, it is submitted that such embodiments are obvious to one having ordinary skill in the art.  1 could be either O or S, and the bottom X1 could be either O or S.  There is nothing taught by Chung et al. which requires that both X1 variables be the same.  And given that there are only two possible choices for variable X1 (and three possible choices for variable X2), embodiments where one X1 is equal to oxygen and the other X1 is equal to sulfur is obvious.  Any of the mono-amine substituted compounds taught by Chung et al. with such a modification would have therefore been obvious to one of ordinary skill in the art, thereby satisfying claim 1.
Additionally, Chung et al. may be relied upon to render obvious monoamine compounds which satisfy the structural limitations of claim 1 when the central atom is equal to Si.  Specifically, Formula 1 of Chung et al. teaches that variable X2 is equal to C, Si, or Ge (paragraph 0013).  One having ordinary skill in the art would have therefore found it obvious to prepare any one of the explicitly taught compounds of Chung et al. with any one of the central atoms C, Si or Ge.  This includes, for example the modification to compounds 433, which is a monoamine compound having carbon as the central atom.  The silicon analog of this compound satisfies all of the structural limitations of claim 1.  The preparation of an organic electroluminescent devices comprising such a compound in the manner as exemplified by Chung et al. would also have been obvious to one having ordinary skill in the art since the compounds taught therein are explicitly taught as being used in organic electroluminescent devices comprising the device limitations of claim 1. 
Claim 2: The preparation of compounds having a central silicon atom or a central carbon atom with different X1 groups is obvious to one having ordinary skill in the art for reasons provided above.  Any monoamine derivative of such a spiro compound satisfies the limitation of claim 2 in that both condensed spiro ring systems are part of a condensed ring system having three hexagonal rings.
Claims 6-9: While Chung et al. does not exemplify compounds which satisfy formula 1 of claim 1 wherein variables X1 and X2 are different, it is submitted that such embodiments are obvious to one having ordinary skill in the art.  Specifically, when referring to Formula 1 of Chung et al., one of ordinary skill in the art would understand that the top X1 could be either O or S, and the bottom X1 could be either O or S.  There is nothing taught by Chung et al. which requires that both X1 variables be the same.  And given that there are only two possible choices 1 (and three possible choices for variable X2), embodiments where one X1 is equal to oxygen and the other X1 is equal to sulfur is obvious.  Any of the mono-amine substituted compounds taught by Chung et al. with such a modification would have therefore been obvious to one of ordinary skill in the art, thereby satisfying claims 6.  Compound 433 is one such compound, which satisfies all of the limitations of formula 1 of claim 6 when each of variables X1 are different.  As applied to claim 6, this compound would have variable a and b equal to zero, variable m equal to 1, variable R1 equal to a phenyl group, variable n equal to zero, and variables R2 and R3 combining to form a 5-membered ring as part of a carbazole moiety.  Additionally, this modified compound also satisfies formula 2 of claim 7, with variable Y being equal to C, variable X3 being equal to O or S, and the other variable X4 being equal to S or O (but not being the same atom), variables a and b being equal to zero, variable m is equal to 1, variable R1 is a phenyl group, variable n is equal to zero, and variables R2 and R3 combine to form a substituted 5-membered ring (a carbazole moiety).  Further, this modified compound also satisfies formula 2-1 of claim 8 with variables a and b being equal to zero, variable m is equal to 1, variable R1 is a phenyl group, variable n is equal to zero, and variables R2 and R3 combine to form a substituted 5-membered ring (a carbazole moiety).  
Additionally, the silicon analog of compound 433 is also an obvious structural variant permitted within the overall teachings of Chung et al.  The silicon analog of this compound also satisfies all of the limitations of formula 1 of claim 6, formula 3 of claim 7, and formula 3-1 of claim 9.
Claim 10: In both obvious modifications to compound 433 (namely, having different heteroatoms present in the condensed rings and/or changing the central atom to silicon) results in a compound having variable n is equal to zero.  Such compounds would have variable L be a direct linkage, which satisfies claim 10.
Claims 14-18: The rejection of claims 1 and 6-9 above are wholly incorporated into the rejection of claims 14-18.  Claims 14-18 correspond to claims 6-9 above but without the device limitations.
Claim 19: Claim 19 is an intended use claim and is still drawn to a compound.  As such, any of the obvious variants of at least compound 433 of Chung et al. is capable of serving as a hole transport material since it shares the same structural features as formula 1 of claim 14.  A chemical compound and its properties are inseparable.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  Once Applicants overcome the 112(b) rejection above, claims 3-5 and 11 would also contain allowable subject matter.  The compounds taught by Chung et al. are not employed in a hole transport region or layer as required by claims 3-5.  Chung et al. only teaches that the compounds taught therein are employed as host materials in an emission layer of an organic electroluminescent device, which is a different end use than employing said materials in a hole transport region.  Claim 12 is allowed for the same reasons as claims 3-5 (different end uses for the compounds taught by Chung et al. than what is claimed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766